DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s remarks filed 6/24/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to identity verification to provide access to restricted goods or services, including a series of mentally-performable steps, which is considered both a commercial interaction and a mental process.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The courts have repeatedly determined that mental processes are ineligible. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-9 and 10-11 each recite a method and at least one step. Claims 12-20 recite a system with a first device in communication with a second device. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process performing identity verification to provide access to restricted goods or services, including through the facilitation of a commercial interaction and performance of mental steps, in the following limitations:
receiving, on behalf of a user, a first request to purchase a restricted good or service; 
transmitting, responsive to the first request, a second request comprising an identification of information of the user, and an identification of validation system; 
receiving, responsive to the second request, the requested information of the user; 
generating, an attestation key comprising a hash of the requested information of the user and the identification of the validation system; 
determining  that a record in a centralized or distributed ledger at an address corresponding to the attestation key is associated with a non-zero transaction value; and 
responsive to the determination that the record in the centralized or distributed ledger at the address corresponding to the attestation key is associated with the non- zero transaction value, providing the restricted good or service to the user  

The above-recited limitations establish a commercial interaction with a consumer to make a provide a restricted good or service to the consumer, and perform steps that are performable in the human mind or using pen and paper.  This arrangement amounts to both a sales activity or behavior and a mental process.  Such concepts have been considered ineligible certain methods of organizing human activity and mental processes by the Courts (See MPEP 2106.04(a)).

Claim 1 does recite additional limitations:  
by a first device from a second device operated; 
by the first device to the second device,
by the first device from the second device.
by the first device
by the first device

These additional elements merely amount to the general application of the abstract idea to a technological environment (“by a first device”, “from a second device”, “to the second device”) and insignificant extra- solution activity (receiving, transmitting).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 87-92 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) and performing repetitive calculations have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 10 and 12 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely represent further embellishments to the abstract idea and further general applications of the abstract idea to generic environments, and do not confer eligibility on the claimed invention.


Response to Arguments
	Applicant’s arguments with respect to the 35 USC 101 rejection have been fully considered, but they are not persuasive. Applicant asserts that “the Examiner has improperly disregarded over 95% of the Claim 1. By focusing on only the final nine words of the Claim and the recitation of “devices”, the Examiner ignores all of the recited limitations that provide a specific technical implementation of how to achieve the result of providing the restricted good or service.”  This is a clearly erroneous assertion, as pages 3-4 of the Rejection reproduces, and considers, each and every word of the claim.  The claims set forth a series of mentally performable steps (e.g., generating an attestation key, determining the contents of a record), and commercial interactions (e.g., receiving a request; transmitting a request) in order to provide a restricting good or service to a customer.  Such was asserted in the Rejection.
	The Examiner notes that the remainder of Applicant’s arguments with respect to the 35 USC 101 rejection of claim 1 amount to a general allegation of eligibility. While Applicant generally asserts that “the Claim integrates any judicial exception into a practical application and imposes a meaningful limit on any mere mental process or organization of human activity of “provid[ing] a restricted good or service to the consumer.”, no reasoning or argument as to why or how the claimed limitations integrate the abstract idea into a practical application is provided. Similarly, while Applicant generally asserts that the “the limitations of Claim 1 go far beyond the abstract idea” and “the Claims do not merely recite that result, but rather recite a specific implementation of a technological process to achieve that result”, no specific explanation is provided as to why the recited claim language renders the claim eligible.  Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained.
	
	With regard to Claims 2-20, Applicant’s arguments similarly amount to a general allegation of eligibility.  Applicant does not provide any reasoning as to why the limitations in the dependent claims amount to more than embellishments to the abstract idea or further general applications of the abstract idea to generic technological environments. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained.

Applicant’s arguments with respect to the 35 USC 103 rejection have been fully considered, and are persuasive.  Accordingly, the rejection has been withdrawn.
  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625